UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-1986


LESLIE L. DANIEL,

                Plaintiff - Appellant,

          v.

PICKENS COUNTY SHERIFF DEPARTMENT; DAVID C. STONE, in his
individual and official capacity as Sheriff of Pickens
County Sheriff Department South Carolina,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:07-cv-04146-HMH)


Submitted:   September 23, 2010            Decided:   October 8, 2010


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael F. Talley, Greenville, South Carolina; Fletcher N.
Smith,   Jr.,   Greenville,   South  Carolina,   for   Appellant.
Derwood L. Aydlette, III, Christina M. Summer, GIGNILLIAT,
SAVITZ & BETTIS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leslie L. Daniel appeals the district court’s order

adopting the recommendation of the magistrate judge and granting

summary judgment in favor of the Appellees on Daniel’s claims of

discrimination and retaliation.           We have reviewed the record and

find   no   reversible    error.      Accordingly,      we    affirm   for   the

reasons stated by the district court.            Daniel v. Pickens County

Sheriff Dep’t, No. 8:07-cv-04146-HMH (D.S.C. July 31, 2009).                  We

dispense    with   oral    argument    because    the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2